341 S.W.3d 916 (2011)
Rodney A. WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95156.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Rodney Williams (hereinafter, "Movant") appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of burglary in the second degree, Section 569.170 RSMo (2000), and one count of felony stealing, Section 570.030 RSMo (2000). Movant was sentenced to a term of seven years' imprisonment on each count, to run concurrently. Movant raises one point on appeal, claiming his plea was rendered involuntary when defense counsel promised him he would receive probation in exchange for pleading guilty.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).